Citation Nr: 0115405	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  98-19 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to service connection for reactive airway 
disease and/or asthma.  

2.  Entitlement to service connection for undiagnosed illness 
manifested by difficulty breathing, shortness of breath, 
coughing, and tiredness.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active service from August 1982 to August 
1985 and from November 1990 to August 1991.  The latter 
service included a tour in the Southwest Asia theater during 
the Persian Gulf War (PGW) from January 2 to July 23, 1991.

This appeal arises from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, that determined that a claim of 
entitlement to service connection for reactive airway 
disease/asthma due to undiagnosed illness and/or 
environmental hazards was not well grounded.  The veteran has 
appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution.

Because the veteran served in the Persian Gulf War and his 
service connection claims might include both diagnosed and 
undiagnosed conditions, the Board has recharacterized the 
issues on appeal for clarity.  

In accordance with the veteran's request, he was scheduled 
for a hearing before the Board in March 2001.  Although 
notified of the time and place of the hearing, he failed to 
report.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

Review of the claims file reflects that the service medical 
records for the first period of service, as well as for any 
periods of Reserve or National Guard service he may have had 
prior to 1989, are not contained in the record.  These should 
be obtained for inclusion in the claims file.  

The veteran asserts that his respiratory disorder, however 
diagnosed, was caused while he was in a "combat situation," 
and he therefore invokes application of 38 U.S.C. § 1154(b) 
(West 1991).  38 U.S.C. § 1154(b) allows combat veterans, in 
certain circumstances, to use lay evidence to establish 
incurrence in service of a disease or injury, by relaxing the 
evidentiary requirements for adjudication of certain combat-
related VA disability compensation claims, it does not 
provide a substitute for medical-nexus evidence.  Instead, it 
serves only to reduce the evidentiary burden for combat 
veterans with respect to the submission of evidence of 
incurrence or aggravation of an injury or disease in service.  
Clyburn v. West, 12 Vet. App. 296 (1999).  In this case, 
there is medical evidence and argument that the respiratory 
symptoms did not appear until 1995 or 1996, suggesting that 
38 U.S.C. § 1154(b) does not apply.  In any event, no finding 
has been made on whether the veteran "engaged in combat with 
the enemy."  Where the veteran contends that he engaged in 
combat with the enemy, the Board must make specific findings 
of fact with regard to the contention supported by adequate 
reasons and bases.  Cohen v. Brown, 10 Vet. App. 128, 145 
(1997).  The determination of combat status is a question of 
fact that must be decided on all of the evidence of record in 
each case.  

Michael Filak, M.D., the veteran's private physician, was 
asked to provide copies of his treatment records by the RO, 
but instead provided a statement, summarizing his findings.  
Obtaining actual treatment records pertaining to the 
respiratory disorder would be beneficial in this case.  

Finally, in view of the inconsistencies in diagnoses and the 
allegations advanced, another VA examination should be 
conducted.  

Accordingly, this case is REMANDED for the following:

1.  The veteran's service medical records 
for the first period of active service 
from August 1982 to August 1985, as well 
as for any period of Reserve/National 
Guard duty prior to 1989, should be 
obtained for inclusion in the record.  

2.  A determination should be made 
regarding the veteran's assertion that he 
"engaged in combat with the enemy."  
Any necessary development should be 
undertaken in this regard, to include 
securing his military personnel folder.  

3.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any 
respiratory disorder.  After securing any 
necessary releases, the RO should obtain 
these records.  If such records are not 
available, the RO should clearly document 
that fact in the claims file.  

4.  The actual treatment records of 
Michael Filak, M.D., pertaining to the 
veteran's respiratory complaints, should 
be requested.  

5.  The veteran should be afforded a VA 
examination by a pulmonary specialist to 
determine the nature and extent of the 
claimed disabilities using the guidelines 
set forth in the January 6, 1998, joint 
memorandum of the VA Undersecretary for 
Benefits and the VA Undersecretary for 
Health.  

6.  The examiner should review the claims 
file and note that review in the report.  
The examiner should examine the veteran, 
list all diagnosed conditions, and state 
which symptoms, abnormal physical 
findings, and abnormal laboratory test 
results are associated with each.  

(a) If all symptoms, abnormal physical 
findings and abnormal laboratory results 
are associated with diagnosed conditions, 
the examiner should state whether it is 
at least as likely as not that any 
diagnosed condition was incurred in or 
aggravated by active service.  

(b) If there are symptoms, abnormal 
physical findings or abnormal laboratory 
test results that have not been 
determined to be part of a known clinical 
diagnosis, specify the symptoms, abnormal 
physical findings, and abnormal test 
results that have not been attributed to 
a known clinical diagnosis. 

7.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions. 

8.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.  After ensuring that all 
requested development has been completed 
to the extent possible, the RO should 
review the issue of service connection 
for reactive airway disease and/or asthma 
and for undiagnosed illness manifested by 
difficulty breathing, shortness of 
breath, coughing, and tiredness.  In view 
of the veteran's assertions, the 
applicability of 38 U.S.C. § 1154(b) 
should be discussed.  

9.  The RO must also ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

10.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claims may 
now be granted. If not, the veteran and his representative 
should be provided with an appropriate supplemental statement 
of the case and given the opportunity to respond before the 
case is returned to the Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


